Citation Nr: 1007884	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June  2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the above-
referenced claims.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma of gunfire 
while serving as a gunner's mate aboard ship during his 
period of active service.

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral hearing 
loss disability is related to acoustic trauma in active 
service.

3.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current tinnitus is related 
to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss and tinnitus.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for certain organic diseases of the 
nervous system may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service." Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157. 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley, at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

A review of the evidence reveals that the Veteran had active 
service in the United States Navy.  Reports of physical 
examination dated in April 1952 and March 1956 show whispered 
voice test results of 15/15, bilaterally.  Clinical 
evaluation of the ears was normal.

The Veteran's Armed Forces Of The United States Reports Of 
Transfer Of Discharge (DD Form 214) shows that his specialty 
title was a gunner's mate.  His most significant duty 
assignment was noted to be aboard the U.S.S. Telfair.

In his November 2006 notice of disagreement and in his August 
2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the 
Veteran asserted that he currently had hearing loss and 
tinnitus as a result of his being exposed to loud noises 
during his period of active service.  Specifically, he 
indicated that while working on board the U.S.S. Telfair, he 
was exposed to 20 millimeter gunfire.  He added that this was 
the only noise exposure that he had that could have damaged 
his hearing.

VA outpatient treatment records dated in August 2005 show 
that the Veteran reported having hearing loss which started 
while in active service when working with guns without ear 
plugs.  Review of systems revealed that there was reported 
hearing difficulty, but no ear pain, no ear drainage, and no 
buzzing or ringing in the ears.

A lay statement from J. L. B., a fellow service member, dated 
in March 2006, shows that during his period of service with 
the Veteran on board the U.S.S. Telfair, there had been 
several times when the 20 millimeter guns were fired, and 
although the Veteran did not actually fire the guns, he had 
to stand by in case of malfunction which he would have to 
clear.  Following each firing, the Veteran was said to have 
complained that he could not hear for a week or more.  He had 
never been issued ear plugs or any kind of noise protection.  
The was said to have attributed his hearing loss to this 
activity, and his hearing was said to have gotten worse 
through the years.

A private audiology report from A. C., M.A., C.C.C.-A. ,dated 
in January 2006, shows that the Veteran reported decreased 
hearing, bilaterally, constant tinnitus, and a history of 
military noise exposure.  He reported a history consistent 
with that set forth above.  He added that he had temporary 
threshold shifts during his period of active service.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
55
65
LEFT
5
10
45
55
60

Audiometric tests revealed a mild to moderate high frequency 
hearing loss bilaterally.  Word recognition scores were 92 
percent, bilaterally.  The audiologist concluded that the 
hearing loss was as likely as not related to excessive 
military noise exposure.

The Veteran underwent a VA audiological evaluation in April 
2006.  He reported a history of inservice noise exposure 
consistent with that set forth above.  He described a 
progressive increase in bilateral hearing loss since service.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
60
60
LEFT
10
10
45
60
60

Speech audiometry revealed speech recognition ability of  88 
percent in each ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The loss was moderate 
at 2000 hertz and moderately severe at 3000 and 4000 hertz, 
bilaterally.  Later in April 2006, the examiner provided an 
addendum following a review of the Veteran's claims file.  
The examiner concluded that given the test results within 
normal limits at separation from service, the vague history 
of unprotected noise exposure in service; and the fact that 
the Veteran's claim was initiated 50 years following service, 
hearing loss and tinnitus were considered to be not as likely 
as not associated with acoustic trauma in service.

Bilateral hearing loss

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran was exposed to 
acoustic trauma of gunfire while serving as a gunner's mate 
aboard ship during his period of active service.  The 
statements of the Veteran and his fellow service member 
confirm that he was exposed to acoustic trauma during the 
firing 20 millimeter guns.  As such, the Veteran's 
description of loud noise exposure is considered to be 
consistent with the duties associated with service on board 
the U.S.S. Telfair during his period of active service.

Although there is no evidence of a bilateral hearing loss 
disability during service, the post-service medical evidence 
of record shows a current bilateral hearing loss disability.  
Coupling this with the lay evidence of inservice noise 
exposure and the January 2006 private audiologist's opinion 
that the bilateral hearing loss was as likely as not related 
to excessive military noise exposure, the Board concludes 
that evidence is at the very least in equipoise that the 
Veteran's current bilateral hearing loss disability is the 
result of noise exposure during his period of active service.  
The Board recognizes that the VA examiner in April 2006 
concluded that bilateral hearing loss was not as likely as 
not associated with acoustic trauma in service, however, this 
opinion was, in part, based upon a "vague" history of 
unprotected exposure during service.  However, the Board 
finds probative the March 2006 lay evidence which supports 
the Veteran's contentions regarding a history of noise 
exposure in service.  In this regard, the Board is within its 
province to weigh the lay evidence and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this instance, the Board finds that there is at the very 
least an approximate balance of positive and negative 
evidence regarding the merits of the issue material to the 
determination of a matter.  While further inquiry could be 
undertaken with a view towards development of the claim so as 
to obtain an additional medical opinion, under the benefit of 
the doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

For these reasons, the Board finds that the Veteran's 
bilateral hearing loss disability was incurred in service, 
and his claim for service connection for bilateral hearing is 
granted.

Tinnitus

As to the Veteran's claim for service connection for 
tinnitus, the evidence of record confirms that the Veteran 
was exposed to acoustic trauma of 20 millimeter gunfire while 
serving as a gunner's mate aboard the U.S.S. Telfair during 
his period of active service.

The Board acknowledges that there is no clear evidence of 
tinnitus in service, but there is evidence of in-service 
exposure to 20 millimeter gunfire noise during his period of 
active service.  The Veteran's consistent statements, along 
with the corroborating lay statement, that he was exposed to 
noise during service are probative and tend to lend greater 
weight to the fact that the Veteran has tinnitus that is 
related to the reported noise exposure.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the lay testimony describing the onset and 
chronicity of the ringing in his ears after noise exposure 
during service to be credible and supported by the later 
diagnosis.  Id.

In light of the Veteran's Naval service aboard the U.S.S. 
Telfair, the credible accounts of having tinnitus since being 
exposed to acoustic trauma, the current diagnosis of 
tinnitus, and resolving doubt in the Veteran's favor, the 
Board finds that the tinnitus is related to the Veteran's 
acoustic trauma during active service.

In reaching these determinations, the Board notes that the 
April 2006 VA examiner diagnosed the Veteran as having 
tinnitus, noting his in-service history of trauma and his 
post-service history of tinnitus.  In this regard, the 
Veteran's lay evidence of in-service incurrence is accepted 
as sufficient proof of service connection, since his 
assertions are consistent with the circumstances, conditions, 
and hardships of his service.  While the examiner opined that 
the tinnitus was less likely as not associated with acoustic 
trauma in service, as noted above, this opinion was, in part, 
based upon an assumption that there was only a "vague" 
history of unprotected exposure during service.  While an 
examiner can render a current diagnosis based upon 
examination of the Veteran, the United States Court of 
Appeals for Veterans Claims (Court) has held that an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this instance, the Board finds that there is at the very 
least an approximate balance of positive and negative 
evidence regarding the merits of the issue material to the 
determination of this matter.  While further inquiry could be 
undertaken with a view towards development of the claim so as 
to obtain an additional medical opinion, under the benefit of 
the doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley, 6 Vet. App. at 
59; see also Massey, 7 Vet. App. at 206-207.  Thus, with the 
resolution of all reasonable doubt in the Veteran' favor, the 
Board finds that the Veteran has satisfied his burden of 
showing that he suffers from a chronic tinnitus disability as 
a result of an in-service injury (acoustic trauma) during his 
period of active service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


